Citation Nr: 0624506	
Decision Date: 08/11/06    Archive Date: 08/18/06	

DOCKET NO.  00-22 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a hemangioma 
at the base of the tongue. 

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for hemangiomas 
of the roof of the mouth, with a pedunculated mass at the 
anterior wall of the trachea, dysphagia, and hoarseness.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a gunshot wound to the left leg, with injury 
to Muscle Group  XI, myositis of the left thigh, and left 
medial meniscectomy. 

4.  Entitlement to specially adapted housing or a special 
home adaptation grant. 

5.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, and/or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
October 1951, and was a prisoner of enemy forces for one day 
in December 1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999, May 2000, June 2000, July 2000, and 
June 2001 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a decision of March 2003, the Board found that new and 
material evidence had been submitted sufficient to reopen a 
previously denied claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a hemangioma at the base of the tongue.  In addition, the 
Board granted a separate 20 percent evaluation for venous 
insufficiency of the left leg and thigh, as well as a 
separate 30 percent rating for frostbite of the left foot.  
Finally, the Board granted a 30 percent evaluation for 
frostbite of the right foot.  Those issues, which were 
formerly on appeal, are no longer before the Board.

In August 2003, the Board remanded for additional development 
the issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a hemangioma at the 
base of the tongue (on a de novo basis), as well as 1151 
benefits for hemangiomas of the roof of the mouth, with a 
pedunculated mass at the anterior wall of the trachea, 
dysphagia, and hoarseness.  The Board additionally remanded 
the issues of an increased evaluation for the residuals of a 
gunshot wound to the left leg, with injury to Muscle 
Group XI, myositis of the left thigh, and left medial 
meniscectomy, as well as entitlement to specially adapted 
housing or a special home adaptation grant, and financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment.  The case is now, once 
more, before the Board for appellate review.  

Upon review of this case, it would appear that the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hemangiomas of the roof 
of the mouth and other areas has been inadvertently 
characterized as service connection for hemangiomas of those 
same areas.  Accordingly, the Board has recharacterized the 
issue on appeal as that of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hemangiomas of the roof of the mouth, with a pedunculated 
mass at the anterior wall of the trachea, dysphagia, and 
hoarseness.  

Finally, for reasons which will become apparent, all issues 
save that of entitlement to an evaluation in excess of 
30 percent for the residuals of a gunshot wound to the left 
leg with injury to Muscle Group XI, myositis of the left 
thigh, and left medial meniscectomy, are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part. 



FINDINGS OF FACT

1.  The veteran's service-connected residuals of a gunshot 
wound to the left leg, with injury to Muscle Group XI, 
myositis of the left thigh, and left medial meniscectomy are 
currently productive of no more than severe impairment, as 
characterized by a range of motion from minus 15 degrees 
extension to 35 degrees flexion, accompanied by pain, but no 
evidence of instability or ankylosis, or complete paralysis 
of the external popliteal nerve resulting in left footdrop.

2.  Service connection is currently in effect for, among 
other things, the residuals of a gunshot wound to the left 
leg, with injury to Muscle Group XI, myositis of the left 
thigh, and left medial meniscectomy, evaluated as 30 percent 
disabling; venous insufficiency of the left leg and thigh, 
evaluated as 20 percent disabling; and frostbite of the left 
foot, evaluated as 30 percent disabling.  

3.  The combined rating for the veteran's service-connected 
disabilities of the left lower extremity is currently 
60 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of a gunshot wound to the left leg, with injury 
to Muscle Group XI, myositis of the left thigh, and left 
medial meniscectomy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.68, 4.71a, and Part 4, Codes 
5162, 5257, 5260, 5261, 5311, 8521 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of February 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision(s), as well as a June 2000 Statement 
of the Case (SOC), and a December 2004 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on his behalf.  Therefore, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at a September 2002 hearing; service 
medical records; VA medical records; VA examination reports; 
and private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of a gunshot wound to his 
left leg.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2005); see also 38 C.F.R. § 4.45 (2005).

In the present case, at the time of a period of VA 
hospitalization in November 1954, it was noted that, in 
November 1950, while in Korea, the veteran suffered a gunshot 
wound to his left knee.  Apparently, the bullet in question 
entered the lateral side of the veteran's left knee 
approximately 2 inches below the knee joint, and exited the 
knee approximately 3 inches above the joint, passing through 
soft tissue.  At the time of a VA medical examination in 
February 2000, the veteran complained of constant pain in his 
left knee.  Also noted were problems with weakness in the 
left thigh and left lower leg.  On physical examination, 
there appeared to be some tendon damage as well as joint 
damage to the veteran's left knee.  Muscle strength was 
decreased in the left thigh and left lower leg, though there 
was no evidence of any muscle herniation.  Range of motion 
measurements showed flexion to 55 degrees, with extension to 
0 degrees.  

On subsequent VA medical examination in December 2000, it was 
reported that the veteran's claims file was available, and 
had been reviewed.  Noted at the time of examination was that 
the veteran had been brought to the examination in a 
wheelchair by his son.  Reportedly, walking for even short 
distances caused pain in the veteran's feet, ankles, and 
lower legs.  On physical examination, sensation was slightly 
diminished to pinprick and touch.  Though there was no 
evidence of any weakness, there was some atrophy of the 
muscles of the veteran's feet.  When questioned, the veteran 
denied pain on joint manipulation.  Range of motion 
measurements showed flexion from 16 to 65 degrees, with 
extension to minus 16 degrees from neutral.  

On VA muscle examination, likewise conducted in December 
2000, the veteran once again complained of constant pain in 
his left knee.  Physical examination revealed what appeared 
to be some minimal tendon damage, as well as joint damage in 
the left knee.  Muscle strength was decreased to 4/5 in the 
left thigh and left lower leg, though there was no evidence 
of any muscle herniation.

On VA orthopedic examination in December 2000, it was noted 
that all of the veteran's medical records had been reviewed.  
When questioned, the veteran complained of swelling in his 
left knee, with pain which he considered to be "disabling."  
According to the veteran, his left knee occasionally "locked 
up."  However, he denied any episodes of dislocation.  

On physical examination, the veteran's left knee displayed 
some minimal swelling.  Crepitus was present, though there 
was no evidence of any tenderness.  Range of motion was 
limited by approximately 20 to 30 percent by pain during 
flare ups.

During the course of VA outpatient treatment in November 
2001, it was noted that the veteran suffered from severe 
degenerative arthritis of both knees, with the left being 
much worse than the right.  Physical examination showed a 
range of motion of the veteran's left knee from 5 to 
90 degrees, accompanied by crepitance.  However, the 
veteran's left knee was stable to both varus and valgus 
stress, as well as on anterior and posterior drawer tests.

At the time of a recent VA medical examination in June 2003, 
it was noted that the veteran's claims file was available, 
and had been reviewed.  During the course of the examination, 
it was noted that the veteran had suffered a posterior entry 
and exit wound which did not involve the striking of any 
bone, or any nerve or vessel.  However, chart review showed 
an electomyographic study in March 1977 consistent with left 
peroneal and tibial nerve injuries more consistent with a 
traumatic etiology.  According to the veteran, he suffered 
from chronic knee pain ranging from "aching" to "sharp," as 
well as numbness and tingling in his feet and legs up to the 
knee.  Currently, the veteran was not ambulatory and was 
using a wheelchair.

On physical examination, the veteran showed movement in all 
planes for both knees.  Range of motion of the veteran's left 
knee was from minus 15 degrees of extension to 35 degrees of 
flexion.  Noted at the time of examination was that motor 
evaluation was very inconsistent, varying with the amount of 
effort, and what the veteran could and could not move.  
Further examination revealed the presence of 1+ edema in the 
lower extremities up to the knee.  No effusions were present 
and the veteran's knee joints were stable, though diffusely 
tender.  At the time of examination, there was no evidence of 
any heat or redness, though marked guarding was present with 
all motions.  According to the examiner, no ankylosis was 
found on examination.  Crepitus was noted in both knees, and 
on the McMurray's test, both knees showed medial compartment 
pain on loading.  On the left knee, lateral compartment pain 
was present on loading.

Pursuant to applicable law and regulation, a 30 percent 
evaluation is warranted where there is evidence of severe 
knee impairment, including recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a and Part 4, Code 5257 (2005).  
A 30 percent evaluation is, likewise, warranted where there 
is evidence of severe incomplete paralysis of the external 
popliteal nerve, which is to say, the common peroneal nerve.  
38 C.F.R. § 4.124a and Part 4, Code 8521 (2005).  This 
represents the maximum schedular evaluation available absent 
evidence of ankylosis of the knee, or complete paralysis of 
the external popliteal nerve, as characterized by footdrop 
and various other symptomatology.  38 C.F.R. § 4.71a and 
Part 4, Codes 5257, 8521 (2005).  To date, there exists no 
evidence that the veteran suffers from ankylosis (either 
favorable or unfavorable) of his left knee, or left footdrop.  
Moreover, and as noted above, the veteran is currently in 
receipt of a combined 60 percent evaluation for service-
connected disabilities of his left lower extremity.  Pursuant 
to the "amputation rule," the combined rating for a veteran's 
disabilities of an extremity are not to exceed the rating for 
an amputation at the elective level, were an amputation to be 
performed.  38 C.F.R. § 4.68 (2005).  In the veteran's case, 
the exit point of his bullet wound was at a level 
approximately 3 inches above the knee.  This would place the 
point of "hypothetical" amputation at the middle or lower 
third of the veteran's left thigh, a level consistent with 
the current 60 percent evaluation in effect.  38 C.F.R. 
§ 4.71a and Part 4, Code 5162 (2005).

Based on the aforementioned, and absent evidence of either 
ankylosis or complete paralysis of the external popliteal 
nerve, the 30 percent evaluation currently in effect for the 
veteran's service-connected residuals of a gunshot wound to 
the left leg is appropriate.  To date, there exists no 
evidence that the veteran suffers from a loss of use of his 
left foot, the only circumstance under which an increased 
evaluation might be awarded.  Accordingly, the veteran's 
claim for increase must be denied.

In reaching this determination, the Board has given due 
consideration to recent holdings by the VA General Counsel to 
the effect that separate ratings may be awarded under 
Diagnostic Codes 5260 and 5261 where there is evidence of 
compensable limitation of flexion and extension of the same 
joint.  However, as noted above, the veteran's current 
evaluation is limited by the restrictions of the "amputation 
rule."  Accordingly, the provisions of that opinion are not 
for application in this case.  See VAOPGCPREC 9-2004 
(September 17, 2004).



ORDER

An evaluation in excess of 30 percent for the residuals of a 
gunshot wound to the left leg, with injury to Muscle 
Group XI, myositis of the left thigh, and left medial 
meniscectomy, is denied.


REMAND

In addition to the above, the veteran in this case seeks 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a hemangioma at the base of his 
tongue, and hemangiomas of the roof of his mouth, with a 
pedunculated mass at the anterior wall of the trachea, 
dysphagia, and hoarseness.  In addition, the veteran seeks 
entitlement to specially adapted housing or a special home 
adaptation grant, as well as financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.

In that regard, and as noted above, the notice requirements 
of the VCAA require VA to notify a veteran of any evidence 
(including applicable laws and regulations) that are 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Review of the record in this case, 
however, fails to show that the veteran was ever provided 
with VCAA-complying notice with respect to the aforementioned 
claims.  More specifically, the veteran has never been 
provided correspondence detailing the various requirements 
necessary to prevail on a claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  Nor has 
the veteran been furnished a letter or letters on the 
regulatory requirements for specially adapted housing or a 
special home adaptation grant, or financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.  While it is true that, in the context of a 
Statement of the Case, the veteran was furnished the 
regulations governing compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, the regulations provided 
were those governing claims filed prior to October 1, 1997.  
Significantly, the veteran's claim for § 1151 benefits was 
received in January or February of 2000.  Under the 
circumstances, he must be furnished with the appropriate 
regulatory criteria for the award of § 1151 benefits which 
became effective on October 1, 1997.  

In light of the aforementioned, the veteran's case must be 
REMANDED for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2005).  This notice should include an 
explanation not only as to the type of evidence needed to 
establish entitlement to the benefits sought, but also, where 
appropriate, a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 474 (2006).

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claims for 
§ 1151 benefits, as well as for specially 
adapted housing or a special home 
adaptation grant, and/or financial 
assistance in the purchase of an 
automobile or other conveyance and 
adaptive equipment.  The notice should 
include all pertinent regulations 
governing the award of the benefits 
sought, as well as (where appropriate) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2003, the date of the 
most recent pertinent evidence of record, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


